Citation Nr: 0503635
Decision Date: 02/10/05	Archive Date: 03/14/05

Citation Nr: 0503635	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-06 921	)	DATE FEB 10 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for frostbite, both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1972 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied service connection for 
frostbite of both feet.  The claims folder has since been 
transferred to the VARO in St. Paul, Minnesota.  


FINDING OF FACT

Medical evidence associated with the appellant's claim for 
service connection for frostbite, both feet was in VA custody 
at the time of the Board's August 23, 2004 decision, although 
not associated with the claims file.


CONCLUSION OF LAW

Vacatur of the Board's August 2004 decision on the issue of 
entitlement to service connection for frostbite, both feet is 
warranted. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§§ 20.904 (2003)


VACATUR

At the time of the Board's August 23, 2004 decision denying 
entitlement to service connection for frostbite of both feet, 
the veteran submitted additional evidence to the RO in Fargo, 
North Dakota.  The additional evidence was subsequently 
forwarded to the RO in St. Paul, Minnesota, but was not 
associated with the claims folder prior to the transfer of 
that file to the Board in July 2004.  The Board considered 
the veteran's claim on the merits in the August 23, 2004 
decision; however, the additional evidence was not in the 
Board's possession, and therefore, the evidence was not 
considered.  

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a) (2002).  The Board 
finds that the August 23, 2004 decision was improperly issued 
since the additional evidence was not considered in the 
Board's decision.  As such the Board denied the veteran due 
process of law and the August 23, 2004 decision is hereby 
vacated.  


ORDER

The Board's August 23, 2004 decision is vacated.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


